The offense is negligent homicide; the punishment, confinement in jail for five months. *Page 572 
The recognizance merely shows that appellant has been convicted. It fails to state that the conviction was for a misdemeanor. It being defective in the respect mentioned, this court is without jurisdiction.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
         ON APPELLANT'S MOTION TO REINSTATE THE APPEAL.